EXHIBIT 10.69

FUNDS ESCROW AGREEMENT

This Agreement is dated as of the 2nd day of August, 2006 among Cord Blood
America, Inc., a Florida corporation (the "Company"), Strategic Working Capital
Fund, LP (“Subscriber”), and Grushko & Mittman, P.C. (the "Escrow Agent"):

W I T N E S S E T H:

WHEREAS, the Company and Subscribers have entered into a Subscription Agreement
calling for the sale by the Company to the Subscriber of 8% Promissory Notes for
an aggregate purchase price of $285,000; and

WHEREAS, the parties hereto require the Company to deliver the Notes against
payment therefor, with such Notes, and the Escrowed Funds to be delivered to the
Escrow Agent to be held in escrow and released by the Escrow Agent in accordance
with the terms and conditions of this Agreement; and

WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Agreement;

NOW THEREFORE, the parties agree as follows:

ARTICLE I

INTERPRETATION

1.1.

Definitions.  Capitalized terms used and not otherwise defined herein that are
defined in the Subscription Agreement shall have the meanings given to such
terms in the Subscription Agreement.  Whenever used in this Agreement, the
following terms shall have the following respective meanings:

·

"Agreement" means this Agreement and all amendments made hereto and thereto by
written agreement between the parties;

·

“Closing Date” shall have the meaning set forth in Section 1 of the Subscription
Agreement;

·

"Escrowed Payment" means an aggregate cash payment of $285,000 which is the
aggregate Purchase Price, after deducting the legal fees;

·

“Finder” shall have the meaning set forth in Section 7(a) of the Subscription
Agreement;

·

“Finder’s Fees” shall have the meaning set forth in Section 7(a) of the
Subscription Agreement;

·

“Legal Fees” shall have the meaning set forth in Section 7(b) of the
Subscription Agreement;





--------------------------------------------------------------------------------

·

“Legal Opinion” means the original signed legal opinion referred to in Section 6
of the Subscription Agreement;

·

“Notes” shall have the meaning set forth in Section 1 of the Subscription
Agreement;

·

“Purchase Price” shall mean $285,000, which is the amount at closing, not
including fees;

·

"Subscription Agreement" means the Subscription Agreement (and the exhibits
thereto) entered into or to be entered into by the parties in reference to the
sale and purchase of the Notes;

·

“Restricted Shares” shall have the meaning set forth in Section 3 of the
Subscription Agreement;

·

Collectively, the executed Subscription Agreement, Notes, Legal Opinion,
Finder’s Fees, and Restricted Shares are referred to as "Company Documents"; and

·

Collectively, the Escrowed Payment and the executed Subscription Agreement are
referred to as "Subscriber Documents".

1.2.

Entire Agreement.  This Agreement along with the Company Documents and the
Subscriber Documents constitute the entire agreement between the parties hereto
pertaining to the Company Documents and Subscriber Documents and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties.  There are no warranties, representations and other
agreements made by the parties in connection with the subject matter hereof
except as specifically set forth in this Agreement, the Company Documents and
the Subscriber Documents.

1.3.

Extended Meanings.  In this Agreement words importing the singular number
include the plural and vice versa; words importing the masculine gender include
the feminine and neuter genders.  The word "person" includes an individual, body
corporate, partnership, trustee or trust or unincorporated association,
executor, administrator or legal representative.

1.4.

Waivers and Amendments.  This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by all parties, or, in the case of a
waiver, by the party waiving compliance.  Except as expressly stated herein, no
delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any party of any right, power or privilege hereunder preclude any other or
future exercise of any other right, power or privilege hereunder.

1.5.

Headings.  The division of this Agreement into articles, sections, subsections
and paragraphs and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation of this Agreement.

1.6.

Law Governing this Agreement.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws.  Any





2




--------------------------------------------------------------------------------

action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
York or in the federal courts located in the state of New York.  Both parties
and the individuals executing this Agreement and other agreements on behalf of
the Company agree to submit to the jurisdiction of such courts and waive trial
by jury.  The prevailing party (which shall be the party which receives an award
most closely resembling the remedy or action sought) shall be entitled to
recover from the other party its reasonable attorney's fees and costs.  In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.

1.7.

Specific Enforcement, Consent to Jurisdiction.  The Company and Subscriber
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injuction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity.  Subject to
Section 1.6 hereof, each of the Company and Subscriber hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.  Nothing in this Section shall affect or limit
any right to serve process in any other manner permitted by law.

ARTICLE II

DELIVERIES TO THE ESCROW AGENT

2.1.

Closing Company Deliveries.  On or about the date hereof, the Company shall
deliver to the Escrow Agent the executed and signed Company Documents.

2.2.

Subscriber Deliveries.  On or before the Closing Date, Subscriber shall deliver
to the Escrow Agent the Purchase Price, and the executed Subscription Agreement.
 The Escrowed Payment will be delivered pursuant to the following wire transfer
instructions:

Citibank, N.A.

1155 6th Avenue

New York, NY 10036, USA

ABA Number: 0210-00089

For Credit to: Grushko & Mittman, IOLA Trust Account

Account Number: 45208884

2.3.

Intention to Create Escrow Over Company Documents and Subscriber Documents.  The
Subscriber and Company intend that the Company Documents and Subscriber
Documents shall be held in escrow by the Escrow Agent pursuant to this Agreement
for their benefit as set forth herein.

2.4.

Escrow Agent to Deliver Company Documents and Subscriber Documents.  The Escrow
Agent shall hold and release the Company Documents and Subscriber Documents only
in accordance with the terms and conditions of this Agreement.





3




--------------------------------------------------------------------------------

ARTICLE III

RELEASE OF COMPANY DOCUMENTS AND SUBSCRIBER DOCUMENTS

3.1.

Release of Escrow.  Subject to the provisions of Section 4.2, the Escrow Agent
shall release the Company Documents and Subscriber Documents as follows:

(a)

On the Closing Date, the Escrow Agent will simultaneously release the Company
Documents to the Subscriber and release the Subscription Agreement, and the
Purchase Price to the Company except that the Finder’s Fees will be released to
the Finder.

(b)

All funds to be delivered to the Company shall be delivered pursuant to the wire
instructions to be provided in writing by the Company to the Escrow Agent.

(c)

Notwithstanding the above, upon receipt by the Escrow Agent of joint written
instructions ("Joint Instructions") signed by the Company and the Subscriber, it
shall deliver the Company Documents and Subscriber Documents in accordance with
the terms of the Joint Instructions.

(d)

Notwithstanding the above, upon receipt by the Escrow Agent of a final and
non-appealable judgment, order, decree or award of a court of competent
jurisdiction (a "Court Order"), the Escrow Agent shall deliver the Company
Documents and Subscriber Documents in accordance with the Court Order.  Any
Court Order shall be accompanied by an opinion of counsel for the party
presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.

3.2.

Acknowledgement of Company and Subscriber; Disputes.  The Company and the
Subscriber acknowledge that the only terms and conditions upon which the Company
Documents and Subscriber Documents are to be released are set forth in Sections
3 and 4 of this Agreement.  The Company and the Subscriber reaffirm their
agreement to abide by the terms and conditions of this Agreement with respect to
the release of the Company Documents and Subscriber Documents.  Any dispute with
respect to the release of the Company Documents and Subscriber Documents shall
be resolved pursuant to Section 4.2 or by agreement between the Company and
Subscriber.

ARTICLE IV

CONCERNING THE ESCROW AGENT

4.1.

Duties and Responsibilities of the Escrow Agent.  The Escrow Agent's duties and
responsibilities shall be subject to the following terms and conditions:

(a)

The Subscriber and Company acknowledge and agree that the Escrow Agent (i) shall
not be responsible for or bound by, and shall not be required to inquire into
whether either the Subscriber or Company is entitled to receipt of the Company
Documents and Subscriber Documents pursuant to, any other agreement or
otherwise; (ii) shall be obligated only for the performance of such duties as
are specifically assumed by the Escrow Agent pursuant to this Agreement; (iii)
may rely on and shall be protected in acting or refraining from acting upon any
written notice, instruction, instrument, statement, request or document
furnished to it hereunder and believed by the Escrow Agent in good faith to be
genuine and to have been signed or presented by the proper person or party,
without being required to determine the authenticity or correctness of any fact
stated therein or the propriety or validity or the





4




--------------------------------------------------------------------------------

service thereof; (iv) may assume that any person believed by the Escrow Agent in
good faith to be authorized to give notice or make any statement or execute any
document in connection with the provisions hereof is so authorized; (v) shall
not be under any duty to give the property held by Escrow Agent hereunder any
greater degree of care than Escrow Agent gives its own similar property; and
(vi) may consult counsel satisfactory to Escrow Agent, the opinion of such
counsel to be full and complete authorization and protection in respect of any
action taken, suffered or omitted by Escrow Agent hereunder in good faith and in
accordance with the opinion of such counsel.

(b)

The Subscriber and Company acknowledge that the Escrow Agent is acting solely as
a stakeholder at their request and that the Escrow Agent shall not be liable for
any action taken by Escrow Agent in good faith and believed by Escrow Agent to
be authorized or within the rights or powers conferred upon Escrow Agent by this
Agreement.  The Subscriber and Company, jointly and severally, agree to
indemnify and hold harmless the Escrow Agent and any of Escrow Agent's partners,
employees, agents and representatives for any action taken or omitted to be
taken by Escrow Agent or any of them hereunder, including the fees of outside
counsel and other costs and expenses of defending itself against any claim or
liability under this Agreement, except in the case of gross negligence or
willful misconduct on Escrow Agent's part committed in its capacity as Escrow
Agent under this Agreement.  The Escrow Agent shall owe a duty only to the
Subscriber and Company under this Agreement and to no other person.

(c)

The Subscriber and Company jointly and severally agree to reimburse the Escrow
Agent for outside counsel fees, to the extent authorized hereunder and incurred
in connection with the performance of its duties and responsibilities hereunder.

(d)

The Escrow Agent may at any time resign as Escrow Agent hereunder by giving five
(5) days prior written notice of resignation to the Subscriber and the Company.
 Prior to the effective date of the resignation as specified in such notice, the
Subscriber and Company will issue to the Escrow Agent a Joint Instruction
authorizing delivery of the Company Documents and Subscriber Documents to a
substitute Escrow Agent selected by the Subscriber and Company.  If no successor
Escrow Agent is named by the Subscriber and Company, the Escrow Agent may apply
to a court of competent jurisdiction in the State of New York for appointment of
a successor Escrow Agent, and to deposit the Company Documents and Subscriber
Documents with the clerk of any such court.

(e)

The Escrow Agent does not have and will not have any interest in the Company
Documents and Subscriber Documents, but is serving only as escrow agent, having
only possession thereof.  The Escrow Agent shall not be liable for any loss
resulting from the making or retention of any investment in accordance with this
Escrow Agreement.

(f)

This Agreement sets forth exclusively the duties of the Escrow Agent with
respect to any and all matters pertinent thereto and no implied duties or
obligations shall be read into this Agreement.

(g)

The Escrow Agent shall be permitted to act as counsel for the Subscriber in any
dispute as to the disposition of the Company Documents and Subscriber Documents,
in any other dispute between the Subscriber and Company, whether or not the
Escrow Agent is then holding the Company Documents and Subscriber Documents and
continues to act as the Escrow Agent hereunder.

(h)

The provisions of this Section 4.1 shall survive the resignation of the Escrow
Agent or the termination of this Agreement.





5




--------------------------------------------------------------------------------

4.2.

Dispute Resolution: Judgments.  Resolution of disputes arising under this
Agreement shall be subject to the following terms and conditions:

(a)

If any dispute shall arise with respect to the delivery, ownership, right of
possession or disposition of the Company Documents and Subscriber Documents, or
if the Escrow Agent shall in good faith be uncertain as to its duties or rights
hereunder, the Escrow Agent shall be authorized, without liability to anyone, to
(i) refrain from taking any action other than to continue to hold the Company
Documents and Subscriber Documents pending receipt of a Joint Instruction from
the Subscriber and Company, or (ii) deposit the Company Documents and Subscriber
Documents with any court of competent jurisdiction in the State of New York, in
which event the Escrow Agent shall give written notice thereof to the Subscriber
and the Company and shall thereupon be relieved and discharged from all further
obligations pursuant to this Agreement.  The Escrow Agent may, but shall be
under no duty to, institute or defend any legal proceedings which relate to the
Company Documents and Subscriber Documents.  The Escrow Agent shall have the
right to retain counsel if it becomes involved in any disagreement, dispute or
litigation on account of this Agreement or otherwise determines that it is
necessary to consult counsel.

(b)

The Escrow Agent is hereby expressly authorized to comply with and obey any
Court Order.  In case the Escrow Agent obeys or complies with a Court Order, the
Escrow Agent shall not be liable to the Subscriber and Company or to any other
person, firm, corporation or entity by reason of such compliance.

ARTICLE V

GENERAL MATTERS

5.1.

Termination.  This escrow shall terminate upon the release of all of the Company
Documents and Subscriber Documents or at any time upon the agreement in writing
of the Subscriber and Company.

5.2.

Notices.   All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall be:

(a)

If to the Company, to:




Cord Blood America Inc

9000 W. Sunset Boulevard, Suite 400

West Hollywood, CA 90069





6




--------------------------------------------------------------------------------

Attn: Matt Schissler, Chairman and CEO

Fax: (310) 432-4098




With a copy by telecopier only to:
















(b)

If to the Subscriber, to:




Strategic Working Capital Fund, L.P.

55 Harristown Road – 3rd Floor

Glen Rock, NJ 07452

Fax: (201) 689-8142

 (c)

If to the Finder, to:




SWC Management

55 Harristown Road – 3rd Floor

Glen Rock, NJ 07452

Fax: (201) 689-8142

(d)

If to the Escrow Agent, to:

Grushko & Mittman, P.C.

551 Fifth Avenue, Suite 1601

New York, New York 10176

Fax: 212-697-3575

or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.

5.3.

Interest.  The Escrowed Payment shall not be held in an interest bearing account
nor will interest be payable in connection therewith.  In the event the Escrowed
Payment is deposited in an interest bearing account, the Subscriber shall be
entitled to receive any accrued interest thereon, but only if the Escrow Agent
receives from the Subscriber the Subscriber’s United States taxpayer
identification number and other requested information and forms.

5.4.

Assignment; Binding Agreement.  Neither this Agreement nor any right or
obligation hereunder shall be assignable by any party without the prior written
consent of the other parties hereto.  This Agreement shall enure to the benefit
of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.

5.5.

Invalidity.  In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid,
illegal, or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby,
it being intended that all





7




--------------------------------------------------------------------------------

of the rights and privileges of the parties hereto shall be enforceable to the
fullest extent permitted by law.

5.6.

Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by different signatories hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  This Agreement
may be executed by facsimile transmission and delivered by facsimile
transmission.

5.7.

Agreement.  Each of the undersigned states that he has read the foregoing Funds
Escrow Agreement and understands and agrees to it.




CORD BLOOD AMERICA, INC.

the “Company”







By: / s /  Matthew L. Schissler

Name:   Matthew L. Schissler     

Title:     Chairman and Chief Executive Officer

Dated:   as of August 4, 2006







SUBSCRIBER:







/s/ Richard W. Walker                                         

STRATEGIC WORKING CAPITAL FUND, LP













ESCROW AGENT:







___________________________________

GRUSHKO & MITTMAN, P.C.

 




 





8


